Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1, line 8 is objected to because of the following informalities:  “the fuel” should be - -fuel- -.  Appropriate correction is required.
Claim 4, line 4; claim 9, line 4; claim 13, line 4; is objected to because of the following informalities:  “a fuel tank” should be - -the fuel tank - -.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7, line 1 recites “The gas turbine engine as set forth in claim 3” which renders the claim indefinite because claim 3 is cancelled, so that there is no gas turbine engine of claim 3.  For purposes of examination, claim 7 depends from claim 1.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 8 recites the at least one device is said boost compressor, but claim 1 already recites that the at least one device is said boost compressor and fan. Therefore, claim 8 is not further limiting.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 7-9, 12, 13, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cygnor (US 4915593 as referenced in OA dated 6/16/2021) in view of Suciu et al (US 20160312797 as referenced in OA dated 6/16/2021) and Glickstein (US 5414992 as referenced in OA dated 6/16/2021) and McAuliffe (US 5113670 as referenced in OA dated 6/16/2021)
Regarding claim 1, Cygnor discloses a gas turbine engine (The gas turbine engine of Column 1, line 10-17) comprising: 
a main compressor section and a main turbine section (A gas turbine engine by definition has a compressor and turbine section.  See American Heritage Dictionary definition and diagram of gas turbine.  Also, see Cambridge Aerospace Definition of gas turbine);
a fuel supply system (Figure 1) having a fuel tank (Figure 1; 18) for delivering fuel (The fuel in Figure 1; 18) to a fuel pump (Figure 1; 10); and 
at least one valve (Figure 1; 54.  Column 3-4, lines 63-6 and Column 4, line 45-46) for selectively returning the fuel downstream of said main pump back to an upstream location (The fuel tank is an upstream location), at least one return turbine (Figure 1; 32) driving an accessory (Figure 1; 30).
Cygnor does not disclose a cooling air supply system for cooling a cooling location in at least one of said main compressor section and said main turbine section, said cooling air supply system including a tap for tapping cooling air compressed by said main compressor section, connected for passing said cooling air through a heat exchanger and to a boost compressor, and then to the cooling location in said at least one of said main compressor section and said main turbine section; at least one return turbine driving at least one fluid moving device in said cooling air supply system; wherein a fan drives air across said heat exchanger to cool the cooling air; wherein said at least one fluid moving device is both said fan and said boost compressor; and the at least one return turbine driving both said fan and said boost compressor.
However, Suciu teaches a gas turbine engine (Figure 1; 20) comprising: 
a main compressor section (Figure 1; 44, 52) and a main turbine section (Figure 1; 54, 46);
a cooling air supply system (Figure 3) for cooling a cooling location (Figure 3; 117.  Paragraph 0001) in at least one of said main compressor section and said main turbine section, said cooling air supply system including a tap (Figure 3; 110) for tapping cooling air (Paragraph 0049) compressed by said main compressor section, connected for passing said cooling air through a heat exchanger (Figure 3; 112) and to a boost compressor (Figure 3; 114), and then to the cooling location in said at least one of said main compressor section and said main turbine section; 
at least one fluid moving device (Figure 3; 116 and 114) in said air cooling system;
wherein a fan (Figure 3; 116) drives air (Figure 3; B) across said heat exchanger to cool the cooling air (Paragraph 0005);
and said at least one fluid moving device is both said fan and said boost compressor.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Cygnor to include a cooling air supply system for cooling a cooling location in at least one of said main compressor section and said main turbine section, said cooling air supply system including a tap for tapping cooling air compressed by said main compressor section, connected for passing said cooling air through a heat exchanger and to a boost compressor, and then to the cooling location in said at least one of said main compressor section and said main turbine section; wherein a fan drives air across said heat exchanger to cool the cooling air; and wherein said at least one fluid moving device is both said fan and said boost compressor as taught by and suggested by Suciu in order to utilize available heat exchanger materials and technology (Paragraph 0050, The modification uses the cooling air supply system of Suciu).
Cygnor in view of Suciu does not teach at least one return turbine driving at least one fluid moving device in said cooling air supply system; and the at least one return turbine driving both said fan and said boost compressor.
However, Glickstein teaches a gas turbine engine (Figure 6; 80) comprising: 
a main compressor section (Figure 6; 82, 84)and a main turbine section (Figure 6; 86, 88); 
a cooling air supply system (The system for cooling Figure 6; 76) for cooling a cooling location (The location of Figure 6; 76), said cooling air supply system including a tap (The tap for Figure 6; 108) for tapping cooling air compressed by said main compressor section (The high pressure bleed air is cooling air compressed by said main compressor section) connected for passing said cooling air through a heat exchanger (Figure 6; 35) and to a boost compressor (Figure 6; 50), and then to the cooling location; 
a fuel supply system (The system for fueling Figure 6; 24) having a fuel source (Figure 6; 154) for delivering fuel to a fuel pump (Figure 6; 134); and 
at least one return turbine (Figure 6; 156.  This turbine in the context of Cygnor in view of Suciu is the return turbine of Cygnor) driving at least one fluid moving device in said air cooling system (Figure 6; 50).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Cygnor in view of Suciu wherein at least one return turbine driving at least one fluid moving device in said cooling air supply system as taught by and suggested by Glickstein in order to power a fluid moving device in said air cooling system (Column 9, line 4-7.  The modification uses all return turbines to drive the boost compressor).
Cygnor in view of Suciu and Glickstein does not teach wherein the at least one return turbine driving both said fan and said boost compressor.
However, McAuliffe teaches an aircraft engine with a compressor (The aircraft engine having the aircraft engine compressor bleed system of Column 4; line 15-19) and both a fan (Figure 1; 16) and a boost compressor (Figure 1; 14) is driven by a turbine (Figure 1; 12).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Cygnor in view of Suciu and Glickstein wherein the at least one return turbine driving both said fan and said boost compressor as taught by and suggested by McAuliffe because it has been held that applying a known technique, in this case McAuliffe’s use of a turbine to drive both a fan and boost compressor according to the steps described immediately above, to a known device, in this case, Cygnor in view of Suciu and Glickstein’s gas turbine engine, ready for improvement to yield predictable results, in this case driving multiple accessories, was an obvious extension of prior art teachings, KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D) (The modification has the at least one return turbine driving both the fan and boost compressor).
Regarding claim 4, Cygnor in view of Suciu and Glickstein and McAuliffe teach the invention as claimed.
Cygnor further discloses wherein a metering valve (Figure 1; 54. Column 3-4, lines 63-6 and Column 4, line 45-46) is positioned downstream of said fuel pump and upstream of a combustor (A gas turbine engine by definition has a combustor.  See American Heritage Dictionary definition and diagram of gas turbine.  Also, see Cambridge Aerospace Definition of gas turbine.  The combustor which is fed nozzles from Column 1, line 10-17) which receives the fuel from said fuel pump, said metering valve selectively diverting a portion of the fuel downstream of said fuel pump back to the fuel tank (Figure 1; 18), and a fuel return line (Figure 1; 38, 48, 53, 57) connecting said metering valve to said fuel tank, and said at least one return turbine being on said fuel return line.
Regarding claim 7, Cygnor in view of Suciu and Glickstein and McAuliffe teach the invention as claimed.
Cygnor in view of Suciu does not teach wherein said at least one return turbine drives said at least one fluid moving device through a shaft.
However, Glickstein teaches wherein said at least one return turbine (In the combined invention of Cygnor in view of Suciu, the turbine of Glickstein is the return turbine of Cygnor) drives said at least one fluid moving device through a shaft (Figure 6; 64).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Cygnor in view of Suciu wherein said at least one return turbine drives said at least one fluid moving device through a shaft as taught by and suggested by Glickstein in order to power a fluid moving device in said air cooling system (Column 9, line 4-7.  This is the same modification as claim 1).
Regarding claim 8, Cygnor in view of Suciu and Glickstein and McAuliffe teach the invention as claimed.
Cygnor does not disclose wherein said at least one fluid moving device is said boost compressor.
However, Suciu teaches wherein said at least one fluid moving device is said boost compressor.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Cygnor wherein said at least one fluid moving device is said boost compressor (In the combined invention of Cygnor in view of Suciu and Glickstein, the return turbine drives the boost compressor and fan) as taught by and suggested by Suciu in order to utilize available heat exchanger materials and technology (Paragraph 0050, This is the same modification as claim 1).
Regarding claim 9, Cygnor in view of Suciu and Glickstein and McAuliffe teach the invention as claimed.
Cygnor further discloses wherein a metering valve (Figure 1; 54. Column 3-4, lines 63-6 and Column 4, line 45-46) is positioned downstream of said fuel pump and upstream of a combustor (A gas turbine engine by definition has a combustor.  See American Heritage Dictionary definition and diagram of gas turbine.  Also, see Cambridge Aerospace Definition of gas turbine.  The combustor which is fed nozzles from Column 1, line 10-17) which receives the fuel from said fuel pump, said metering valve selectively diverting a portion of the fuel downstream of said fuel pump back to the fuel tank (Figure 1; 18), and a fuel return line (Figure 1; 38, 48, 53, 57) connecting said metering valve to said fuel tank, and said at least one return turbine being on said fuel return line.
Regarding claim 12, Cygnor in view of Suciu and Glickstein and McAuliffe teach the invention as claimed.
Cygnor in view of Suciu does not teach wherein said at least one return turbine drives said at least one fluid moving device through a shaft.
However, Glickstein teaches wherein said at least one return turbine (In the combined invention of Cygnor in view of Suciu, the turbine of Glickstein is the return turbine of Cygnor) drives said at least one fluid moving device through a shaft (Figure 6; 64).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Cygnor in view of Suciu wherein said at least one return turbine drives said at least one fluid moving device through a shaft as taught by and suggested by Glickstein in order to power a fluid moving device in said air cooling system (Column 9, line 4-7.  This is the same modification as claim 1).
Regarding claim 13, Cygnor in view of Suciu and Glickstein and McAuliffe teach the invention as claimed.
Cygnor further discloses wherein a metering valve (Figure 1; 54. Column 3-4, lines 63-6 and Column 4, line 45-46) is positioned downstream of said fuel pump and upstream of a combustor (A gas turbine engine by definition has a combustor.  See American Heritage Dictionary definition and diagram of gas turbine.  Also, see Cambridge Aerospace Definition of gas turbine.  The combustor which is fed nozzles from Column 1, line 10-17) which receives the fuel from said fuel pump, said metering valve selectively diverting a portion of the fuel downstream of said fuel pump back to the fuel tank (Figure 1; 18), and a fuel return line (Figure 1; 38, 48, 53, 57) connecting said metering valve to said fuel tank, and said at least one return turbine being on said fuel return line.
Regarding claim 17, Cygnor in view of Suciu and Glickstein and McAuliffe teach the invention as claimed.
Cygnor in view of Suciu does not teach wherein said at least one return turbine drives said at least one fluid moving device through a shaft.
However, Glickstein teaches wherein said at least one return turbine (In the combined invention of Cygnor in view of Suciu, the turbine of Glickstein is the return turbine of Cygnor) drives said at least one fluid moving device through a shaft (Figure 6; 64).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Cygnor in view of Suciu wherein said at least one return turbine drives said at least one fluid moving device through a shaft as taught by and suggested by Glickstein in order to power a fluid moving device in said air cooling system (Column 9, line 4-7.  This is the same modification as claim 1).

Claim(s) 5, 6, 10, 11, 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cygnor in view of Suciu and Glickstein and McAuliffe as applied to claim 4, 9, 13, 1 above, and further in view of Mouton (US 5156001 as referenced in OA dated 6/16/2021).
Regarding claim 5, Cygnor in view of Suciu and Glickstein and McAuliffe teach the invention as claimed.
Cygnor in view of Suciu and Glickstein and McAuliffe does not teach wherein there are at least two return turbines with one on a bypass line and one on said return line.
However, Mouton teaches a gas turbine engine (The turbo engine in Column 1, line 6-8, 40-44) comprising: 
a fuel supply system (Figure 2) having a fuel tank (The tank of Column 2, line 57-60) for delivering fuel (The fuel of Column 2, line 57-60) to a fuel pump (Figure 2; 16); and 
at least one return turbine (Figure 2; 26);
wherein the at least one return turbine is on a bypass line (Figure 2; 22).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Cygnor in view of Suciu and Glickstein and McAuliffe wherein the at least one return turbine is on a bypass line (In the combined invention of Cygnor in view of Suciu and Glickstein and McAuliffe and Mouton, there are two return turbines.  The return turbine on the return line of Cygnor and the return turbine on the bypass line of Mouton, so that there are at least two return turbines with one on a bypass line and one on said return line) as taught by and suggested by Mouton in order to provide a reduction in the heating of fuel without requiring oversizing of the pump (Column 2, line 7-13.  The modification adds Figure 2; 22, 24, 26 of Mouton around the pump of Cygnor).
Regarding claim 6, Cygnor in view of Suciu and Glickstein and McAuliffe and Mouton teach the invention as claimed.
Cygnor in view of Suciu and Glickstein and McAuliffe does not teach wherein a junction is positioned downstream of said fuel pump, and said bypass line passes through a pressure relief valve to return fuel from said junction back to a location upstream of said fuel pump, and said at least one return turbine also including a bypass turbine mounted on said bypass line.
However, Mouton teaches wherein a junction (The junction of Figure 2; 18 and 24) is positioned downstream of said fuel pump, and said bypass line passes through a pressure relief valve (Figure 2; 24)  to return the fuel from said junction back to a location (The location upstream of the Figure 2; 16 where the fuel from 26 is inserted) upstream of said fuel pump, and said at least one return turbine also including a bypass turbine (Figure 2; 26) mounted on said bypass line.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Cygnor in view of Suciu and Glickstein and McAuliffe wherein a junction is positioned downstream of said fuel pump, and said bypass line passes through a pressure relief valve to return fuel from said junction back to a location upstream of said fuel pump, and said at least one return turbine also including a bypass turbine mounted on said bypass line as taught by and suggested by Mouton in order to provide a reduction in the heating of fuel without requiring oversizing of the pump (Column 2, line 7-13.  This is the same modification as claim 5).
Regarding claim 10, Cygnor in view of Suciu and Glickstein and McAuliffe teach the invention as claimed.
Cygnor in view of Suciu and Glickstein and McAuliffe does not teach wherein there are at least two return turbines with one on a bypass line and one on said return line.
However, Mouton teaches a gas turbine engine (The turbo engine in Column 1, line 6-8, 40-44) comprising: 
a fuel supply system (Figure 2) having a fuel tank (The tank of Column 2, line 57-60) for delivering fuel (The fuel of Column 2, line 57-60) to a fuel pump (Figure 2; 16); and 
at least one return turbine (Figure 2; 26);
wherein the at least one return turbine is on a bypass line (Figure 2; 22).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Cygnor in view of Suciu and Glickstein and McAuliffe wherein the at least one return turbine is on a bypass line (In the combined invention of Cygnor in view of Suciu and Glickstein and McAuliffe and Mouton, there are two return turbines.  The return turbine on the return line of Cygnor and the return turbine on the bypass line of Mouton, so that there are at least two return turbines with one on a bypass line and one on said return line) as taught by and suggested by Mouton in order to provide a reduction in the heating of fuel without requiring oversizing of the pump (Column 2, line 7-13.  The modification adds Figure 2; 22, 24, 26 of Mouton around the pump of Cygnor).
Regarding claim 11, Cygnor in view of Suciu and Glickstein and McAuliffe and Mouton teach the invention as claimed.
Cygnor in view of Suciu and Glickstein and McAuliffe does not teach wherein a junction is positioned downstream of said fuel pump, and said bypass line passes through a pressure relief valve to return fuel from said junction back to a location upstream of said fuel pump, and said at least one return turbine also including a bypass turbine mounted on said bypass line.
However, Mouton teaches wherein a junction (The junction of Figure 2; 18 and 24) is positioned downstream of said fuel pump, and said bypass line passes through a pressure relief valve (Figure 2; 24)  to return the fuel from said junction back to a location (The location upstream of the Figure 2; 16 where the fuel from 26 is inserted) upstream of said fuel pump, and said at least one return turbine also including a bypass turbine (Figure 2; 26) mounted on said bypass line.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Cygnor in view of Suciu and Glickstein and McAuliffe wherein a junction is positioned downstream of said fuel pump, and said bypass line passes through a pressure relief valve to return fuel from said junction back to a location upstream of said fuel pump, and said at least one return turbine also including a bypass turbine mounted on said bypass line as taught by and suggested by Mouton in order to provide a reduction in the heating of fuel without requiring oversizing of the pump (Column 2, line 7-13.  This is the same modification as claim 10).
Regarding claim 14, Cygnor in view of Suciu and Glickstein and McAuliffe teach the invention as claimed.
Cygnor in view of Suciu and Glickstein and McAuliffe does not teach wherein there are at least two return turbines with one on a bypass line and one on said return line.
However, Mouton teaches a gas turbine engine (The turbo engine in Column 1, line 6-8, 40-44) comprising: 
a fuel supply system (Figure 2) having a fuel tank (The tank of Column 2, line 57-60) for delivering fuel (The fuel of Column 2, line 57-60) to a fuel pump (Figure 2; 16); and 
at least one return turbine (Figure 2; 26);
wherein the at least one return turbine is on a bypass line (Figure 2; 22).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Cygnor in view of Suciu and Glickstein and McAuliffe wherein the at least one return turbine is on a bypass line (In the combined invention of Cygnor in view of Suciu and Glickstein and McAuliffe and Mouton, there are two return turbines.  The return turbine on the return line of Cygnor and the return turbine on the bypass line of Mouton, so that there are at least two return turbines with one on a bypass line and one on said return line) as taught by and suggested by Mouton in order to provide a reduction in the heating of fuel without requiring oversizing of the pump (Column 2, line 7-13.  The modification adds Figure 2; 22, 24, 26 of Mouton around the pump of Cygnor).
Regarding claim 15, Cygnor in view of Suciu and Glickstein and McAuliffe and Mouton teach the invention as claimed.
Cygnor in view of Suciu and Glickstein and McAuliffe does not teach wherein a junction is positioned downstream of said fuel pump, and said bypass line passes through a pressure relief valve to return fuel from said junction back to a location upstream of said fuel pump, and said at least one return turbine also including a bypass turbine mounted on said bypass line.
However, Mouton teaches wherein a junction (The junction of Figure 2; 18 and 24) is positioned downstream of said fuel pump, and said bypass line passes through a pressure relief valve (Figure 2; 24)  to return the fuel from said junction back to a location (The location upstream of the Figure 2; 16 where the fuel from 26 is inserted) upstream of said fuel pump, and said at least one return turbine also including a bypass turbine (Figure 2; 26) mounted on said bypass line.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Cygnor in view of Suciu and Glickstein and McAuliffe wherein a junction is positioned downstream of said fuel pump, and said bypass line passes through a pressure relief valve to return fuel from said junction back to a location upstream of said fuel pump, and said at least one return turbine also including a bypass turbine mounted on said bypass line as taught by and suggested by Mouton in order to provide a reduction in the heating of fuel without requiring oversizing of the pump (Column 2, line 7-13.  This is the same modification as claim 14).
Regarding claim 16, Cygnor in view of Suciu and Glickstein and McAuliffe teach the invention as claimed.
Cygnor in view of Suciu and Glickstein and McAuliffe does not teach wherein a junction is positioned downstream of said fuel pump, and said bypass line passes through a pressure relief valve to return the fuel from said junction back to a location upstream of said fuel pump, and said at least one return turbine is mounted on said bypass line.
However, Mouton teaches a gas turbine engine (The turbo engine in Column 1, line 6-8, 40-44) comprising: 
a fuel supply system (Figure 2) having a fuel tank (The tank of Column 2, line 57-60) for delivering fuel (The fuel of Column 2, line 57-60) to a fuel pump (Figure 2; 16); and 
at least one return turbine (Figure 2; 26);
wherein a junction (The junction of Figure 2; 18 and 24) is positioned downstream of said fuel pump, and said bypass line passes through a pressure relief valve (Figure 2; 24)  to return the fuel from said junction back to a location (The location upstream of the Figure 2; 16 where the fuel from 26 is inserted) upstream of said fuel pump, and said at least one return turbine (Figure 2; 26) is mounted on said bypass line.	
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Cygnor in view of Suciu and Glickstein and McAuliffe wherein a junction is positioned downstream of said fuel pump, and said bypass line passes through a pressure relief valve to return the fuel from said junction back to a location upstream of said fuel pump, and said at least one return turbine is mounted on said bypass line as taught by and suggested by Mouton in order to provide a reduction in the heating of fuel without requiring oversizing of the pump (Column 2, line 7-13.  The modification adds Figure 2; 22, 24, 26 of Mouton around the pump of Cygnor).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 4-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 11203977.  Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 1 of the instant application, Claim 2 of U.S. Patent No. 11203977 discloses a gas turbine engine (The gas turbine engine of Claim 1 of U.S. Patent 11203977) comprising: 
a main compressor section and a main turbine section (The main compressor and turbine section of Claim 1 of U.S. Patent 11203977); 
a cooling air supply system (The cooling air supply of Claim 1 of U.S. Patent 11203977) for cooling a cooling location (The first location of Claim 1 of U.S. Patent 11203977) in at least one of said main compressor section and said main turbine section, said cooling air supply system including a tap (The tap of Claim 1 of U.S. Patent 11203977) for tapping cooling air compressed by said main compressor section, connected for passing said cooling air through a heat exchanger (The first heat exchanger of Claim 1 of U.S. Patent 11203977) and to a boost compressor, and then to the cooling location in said at least one of said main compressor section and said main turbine section; 
a fuel supply system (The fuel supply system of Claim 1 of U.S. Patent 11203977) having a fuel tank (The fuel tank of Claim 1 of U.S. Patent 11203977) for delivering fuel to a fuel pump (the fuel pump of Claim 2 of U.S. Patent 11203977); and 
at least one valve (The at least one valve of Claim 1 of U.S. Patent 11203977) for selectively returning the fuel downstream of said main pump back to an upstream location (The location of the fuel tank of Claim 1 of U.S. Patent 11203977), at least one return turbine (The at least one return turbine of Claim 2 of U.S. Patent 11203977) driving at least one fluid moving device (The at least one fluid moving device of Claim 1 of U.S. Patent 11203977)  in said cooling air supply system; 
wherein a fan (The fan of Claim 1 of U.S. Patent 11203977) drives air across said heat exchanger to cool the cooling air; and
wherein said at least one fluid moving device is both said fan and said boost compressor (The fan and boost compressor are the at least one fluid moving device of Claim 1 of U.S. Patent 11203977).
Regarding claim 4 of the instant application, Claim 2 of U.S. Patent No. 11203977 discloses the invention as claimed.
Claim 2 of U.S. Patent No. 11203977 further discloses wherein a metering valve (The metering valve of Claim 1 of U.S. Patent 11203977) is positioned downstream of said fuel pump and upstream of a combustor (The combust or of Claim 1 of U.S. Patent 11203977) which receives the fuel from said fuel pump, said metering valve selectively diverting a portion (The portion of fuel that goes back to the fuel tank of Claim 1 of U.S. Patent 11203977) of the fuel downstream of said fuel pump back to the fuel tank, and a fuel return line (The fuel return line of Claim 1 of U.S. Patent 11203977) connecting said metering valve to said fuel tank, and said at least one return turbine being on said fuel return line.
Regarding claim 5 of the instant application, Claim 2 of U.S. Patent No. 11203977 discloses the invention as claimed.
Claim 2 of U.S. Patent No. 11203977 further discloses wherein there are at least two return turbines with one on a bypass line and one on said return line (The two return turbines with one on the bypass line and one on the return line of Claim 1 of U.S. Patent 11203977).
Regarding claim 6 of the instant application, Claim 2 of U.S. Patent No. 11203977 discloses the invention as claimed.
Claim 2 of U.S. Patent No. 11203977 further discloses wherein a junction (The junction of claim 1) is positioned downstream of said fuel pump, and said bypass line passes through a pressure relief valve (The pressure relief valve of Claim 1 of U.S. Patent 11203977) to return the fuel from said junction back to a location upstream (The location upstream of Claim 1 of U.S. Patent 11203977) of said fuel pump, and said at least one return turbine also including a bypass turbine (The bypass turbine of Claim 1 of U.S. Patent 11203977) mounted on said bypass line.
Regarding claim 7 of the instant application, Claim 2 of U.S. Patent No. 11203977 discloses the invention as claimed.
Claim 2 of U.S. Patent No. 11203977 further discloses wherein said at least one return turbine drives said at least one fluid moving device through a shaft (The respective first and second shaft of Claim 2 of U.S. Patent 11203977).
Regarding claim 8 of the instant application, Claim 2 of U.S. Patent No. 11203977 discloses the invention as claimed.
Claim 2 of U.S. Patent No. 11203977 further discloses wherein said at least one fluid moving device is said boost compressor (The fan and boost compressor are the at least one fluid moving device of Claim 1 of U.S. Patent 11203977).
Regarding claim 9 of the instant application, Claim 2 of U.S. Patent No. 11203977 discloses the invention as claimed.
Claim 2 of U.S. Patent No. 11203977 further discloses wherein a metering valve (The metering valve of Claim 1 of U.S. Patent 11203977) is positioned downstream of said fuel pump and upstream of a combustor (The combust or of Claim 1 of U.S. Patent 11203977) which receives the fuel from said fuel pump, said metering valve selectively diverting a portion (The portion of fuel that goes back to the fuel tank of Claim 1 of U.S. Patent 11203977) of the fuel downstream of said fuel pump back to the fuel tank, and a fuel return line (The fuel return line of Claim 1 of U.S. Patent 11203977) connecting said metering valve to said fuel tank, and said at least one return turbine being on said fuel return line.
Regarding claim 10 of the instant application, Claim 2 of U.S. Patent No. 11203977 discloses the invention as claimed.
Claim 2 of U.S. Patent No. 11203977 further discloses wherein there are at least two return turbines with one on a bypass line and one on said return line (The two return turbines with one on the bypass line and one on the return line of Claim 1 of U.S. Patent 11203977).
Regarding claim 11 of the instant application, Claim 2 of U.S. Patent No. 11203977 discloses the invention as claimed.
Claim 2 of U.S. Patent No. 11203977 further discloses wherein a junction (The junction of claim 1) is positioned downstream of said fuel pump, and said bypass line passes through a pressure relief valve (The pressure relief valve of Claim 1 of U.S. Patent 11203977) to return the fuel from said junction back to a location upstream (The location upstream of Claim 1 of U.S. Patent 11203977) of said fuel pump, and said at least one return turbine also including a bypass turbine (The bypass turbine of Claim 1 of U.S. Patent 11203977) mounted on said bypass line.
Regarding claim 12 of the instant application, Claim 2 of U.S. Patent No. 11203977 discloses the invention as claimed.
Claim 2 of U.S. Patent No. 11203977 further discloses wherein said at least one return turbine drives said at least one fluid moving device through a shaft (The respective first and second shaft of Claim 2 of U.S. Patent 11203977).
Regarding claim 13 of the instant application, Claim 2 of U.S. Patent No. 11203977 discloses the invention as claimed.
Claim 2 of U.S. Patent No. 11203977 further discloses wherein a metering valve (The metering valve of Claim 1 of U.S. Patent 11203977) is positioned downstream of said fuel pump and upstream of a combustor (The combust or of Claim 1 of U.S. Patent 11203977) which receives the fuel from said fuel pump, said metering valve selectively diverting a portion (The portion of fuel that goes back to the fuel tank of Claim 1 of U.S. Patent 11203977) of the fuel downstream of said fuel pump back to the fuel tank, and a fuel return line (The fuel return line of Claim 1 of U.S. Patent 11203977) connecting said metering valve to said fuel tank, and said at least one return turbine being on said fuel return line.
Regarding claim 14 of the instant application, Claim 2 of U.S. Patent No. 11203977 discloses the invention as claimed.
Claim 2 of U.S. Patent No. 11203977 further discloses wherein there are at least two return turbines with one on a bypass line and one on said return line (The two return turbines with one on the bypass line and one on the return line of Claim 1 of U.S. Patent 11203977).
Regarding claim 15 of the instant application, Claim 2 of U.S. Patent No. 11203977 discloses the invention as claimed.
Claim 2 of U.S. Patent No. 11203977 further discloses wherein a junction (The junction of claim 1) is positioned downstream of said fuel pump, and said bypass line passes through a pressure relief valve (The pressure relief valve of Claim 1 of U.S. Patent 11203977) to return the fuel from said junction back to a location upstream (The location upstream of Claim 1 of U.S. Patent 11203977) of said fuel pump, and said at least one return turbine also including a bypass turbine (The bypass turbine of Claim 1 of U.S. Patent 11203977) mounted on said bypass line.
Regarding claim 16 of the instant application, Claim 2 of U.S. Patent No. 11203977 discloses the invention as claimed.
Claim 2 of U.S. Patent No. 11203977 further discloses wherein a junction (The junction of claim 1) is positioned downstream of said fuel pump, and said bypass line passes through a pressure relief valve (The pressure relief valve of Claim 1 of U.S. Patent 11203977) to return the fuel from said junction back to a location upstream (The location upstream of Claim 1 of U.S. Patent 11203977) of said fuel pump, and said at least one return turbine (The bypass turbine of Claim 1 of U.S. Patent 11203977) is mounted on said bypass line.
Regarding claim 17 of the instant application, Claim 2 of U.S. Patent No. 11203977 discloses the invention as claimed.
Claim 2 of U.S. Patent No. 11203977 further discloses wherein said at least one return turbine drives said at least one fluid moving device through a shaft (The respective first and second shaft of Claim 2 of U.S. Patent 11203977).

Response to Arguments
Applicant's arguments filed 6/28/2022 have been fully considered but they are not persuasive. 
Applicant asserts that Glickstein teaches adding a turbine.  Examiner respectfully disagrees.  First, Cygnor discloses a return turbine on a return line. Glickstein teaches that the return turbine of Cygnor can be used to drive the boost compressor of Suciu.  Furthermore, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Applicant asserts it is hindsight reasoning for the return turbine of Cygnor to drive both a boost compressor and fan.  Examiner respectfully disagrees.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  The pertinent but not relied upon prior art as referenced in OA dated 6/16/2021 show that it is known in the art for turbines to drive multiple components.  
In response to Applicant’s argument that McAuliffe teaches only a single fluid in a system as opposed to two fluids, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Beers et al (US 20160272329 as referenced in OA dated 6/16/2021) shows that a turbine, Figure 1; 140 or 144 can drive both a compressor 120 and fan 128.
Friedrich (US 3965673 as referenced in OA dated 6/16/2021) shows that a turbine, Figure 1; 42 can drive both a compressor 50 and fan 43.
Wolf et al (US 3690100 as referenced in OA dated 6/16/2021) shows in Figure 1 that a fuel turbine can drive multiple accessories.
Wolf et al (US 3722220 as referenced in OA dated 6/16/2021) shows in Figure 1 that a fuel turbine can drive multiple accessories.
Glicksteinet al (US 5392595 as referenced in OA dated 6/16/2021) states in Column 5, line 14-18 that a fuel turbine can drive multiple accessories.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN G KANG whose telephone number is (571)272-9814. The examiner can normally be reached Mon-Fri 8:00-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN KANG/Primary Examiner, Art Unit 3741